                            Case 3:19-cr-03626-CAB Document 1 Filed 09/13/19 PageID.3 Page 1 of 4




                    1

                    2

                    3                                                                                ZOI q SEP I 3 P ~: 14 b
                                                                                                  CLErn-c;, L1,E'.. '.:';!CrF~1CT COUHT
                    4                                                                            SOU'fl l~J\ i r::::·:· ;:::_~·r CF C.l'L!fORNll\

                    5
                                                        UNITED STATES DISTRICT COURTrfl':                 ~
                    6
                                                       SOUTHERN DISTRICT OF CiLIFORNIA
                    7                                      April 2018 Grand Jury
                    8
                         UNITED STATES OF AMERICA,                             Case No.
                                                                                           19 CR 3626 GAB
                    9
                                              Plaintiff,                       IND(JCTMENT                                                   '
               10
                                 v.                                            Title 21, U.S.C., Secs. 841 (a) (1)
               11                                                              and 846 - Conspiracy to Distribute
                        SAMUEL BECERRA (1),                                    Controlled Substances; Title 18,
               12       GABRIELLE LOGUE (2),                                   U.S.C., Secs. 1956(a) (2) (A),
                        KELLY DANIELS (3),                                     1956 (a) (2) (B) (i), and 1956 (h) -
               13       LARRY MEISNER ( 4) ,                                   Conspiracy to Launder Monetary
                        WALTER KUTTNER (5),                                    Instruments; Title 21, U.S.C.,
               14       KELLY JEAN KELLY ( 6),                                 Sec. 853 and Title 18, U.S.C.,
                        KURTROIZ (7),                                          Sec. 982 - Criminal Forfeiture
               15       RODOLFO ANDRADE ( 8) ,
                        ALFREDO GOMEZ (9),
               16
                                             Defendants.                         CASE UNSEALED PER ORDER OF COURT
               17

               18               The grand jury charges:
               19                                                    Count 1
               20               Beginning on a date unknown to the grand jury and continuing up to
               21       and including the date of this Indictment, within the Southern District
               22
__,                     of California and elsewhere, defendants SAMUEL BECERRA, GABRIELLE LOGUE,
   ~ 23
,,..
--1,(
           -            KELLY DANIELS,       LARRY MEISNER,        WALTER KUTTNER,             KELLY JEAN KELLY,                           KURT
       ·       24       ROIZ,     RODOLFO     ANDRADE,       and     ALFREDO           GOMEZ,    did            knowingly                     and
&25                     intentionally conspire            together       and    with    each    other         and         with           other

   v           26       persons known and unknown to the grand jury,                       to distribute 1 kilogram
       u       27       and more of a mixture and substance containing a detectable amount of

               28       heroin,       a Schedule   I    Control.led Substance,            and 50 grams                 and more of

                               Case 3:19-mj-00461-DMS Document 1-1 Filed 10/15/19 Page 1 of 4
                        MJS:nlv:San  Diego:9/12/19
                                                                     \
~--·-------------------------------------------.
              Case 3:19-cr-03626-CAB Document 1 Filed 09/13/19 PageID.4 Page 2 of 4




    1 methamphetamine            (actual),     a Schedule II Controlled Substance;                     all in

    2   violation of Title 21, United States Code, Sections 841(a) (1) and 846.

    3                                                Count 2
    4           Beginning on a date unknown to the grand jury and continuing to the

    5   date of this Indictment, within the Southern District of California and

    6   elsewhere,       defendant SAMUEL BECERRA,               did knowingly and intentionally
    7   conspire and agree with other persons,                    known and unknown to the Grand

    8   Jury:
    9           a.    to transport, transmit, and transfer a monetary instrument and

   10   funds from a place in the United States to and through a place outside
   11   the United States with the intent to promote the carrying on of specified

   12   unlawful activity, that is, the felonious importation and distribution
   13   of controlled substances punishable under Title 21, United States Code,

   14   Chapter      13,        in     violation    of     Title     18,      United       States       Code,

   15   Section 1956 (a) (2) (A); and
   16           b.    to transport, transmit, and transfer a monetary instrument and

   17   funds from a place in the United States to and through a place outside

   18   the     United     States,      knowing    that    the    monetary     instrument        and    funds
   19   involved in the transportation,                  transmission and transfer represented

   20   the proceeds of some form of unlawful activity and knowing that such

   21   transportation, transmission and transfer was designed in whole and in

   22   part to conceal and disguise the nature, the location, the source, the

   23   ownership,       and     the    control    of     the    proceeds     of     specified    unlawful

   24   activity,        that    is,     the   felonious        importation        and   distribution      of

   25   controlled substances punishable under Title 21,                            United States Code,
   26   Chapter      13,        in     violation    of      Title     18,     United       States       Code,

   27   Section 1956 (a) (2) (B) (i);
   28   All in violation of Title 18, United States Code, Section 1956(h).
                                                           2
                 Case 3:19-mj-00461-DMS Document 1-1 Filed 10/15/19 Page 2 of 4
.'          Case 3:19-cr-03626-CAB Document 1 Filed 09/13/19 PageID.5 Page 3 of 4




     1                                               FORFEITURE ALLEGATION

     2          1.       The allegations contained in Counts 1 and 2 are realleged and

     3   by their reference fully incorporated herein for the purpose of alleging

     4   forfeiture to the United States of America pursuant to the provisions

     5   of Title 21, United States Code, Section 853, and Title 18, United States

     6   Code, Section 982.

     7          2.       Upon conviction of the felony offense alleged in Count 1 of

     8   this    Indictment,              said violation being punishable by imprisonment                             for

     9   more     than        one    year      and    pursuant       to   Title     21,    United      States    Code,

 10      Sections 853 (a) (1)              and 853 (a) (2),      defendants SAMUEL BECERRA,                  GABRIELLE

11       LOGUE, KELLY DANIELS,                 LARRY MEISNER, WALTER KUTTNER,                  KELLY JEAN KELLY,

12       KURT   ROIZ,         RODOLFO ANDRADE,              and ALFREDO GOMEZ,            shall   forfeit       to    the

13       United      States         all    their      rights,    title       and    interest      in   any    and     all

14       property      cons ti tu ting,          or    derived       from,    any proceeds         the   defendants

15       obtained, directly or indirectly, as the result of the offenses, and any

16       and all property used or intended to be used in any manner or part to

17       commit      and to         facilitate        the    commission of the violation alleged in

18       Count 1 of this Indictment.

19              3.       Upon conviction of the offense                       alleged in Count           2    of this

20       Indictment,            and        pursuant         to   Title        18,     United        States       Code,

21       Section 982 (a) (1), defendant SAMUEL BECERRA, shall forfeit to the United

22       States, all property,                 real and personal,            involved in such offense,               and

23       all property traceable to such property.

24              4.       If     any       of   the    above-described         forfei table        property,      as    a

25       result of any act or omission of the defendants:

26                       a.         cannot be located upon the exercise of due diligence;

27                     b.           has been transferred or sold to,                      or deposited with,           a

28       third party;

                                                                 3
                  Case 3:19-mj-00461-DMS Document 1-1 Filed 10/15/19 Page 3 of 4
.    '             Case 3:19-cr-03626-CAB Document 1 Filed 09/13/19 PageID.6 Page 4 of 4




         1                 C.    has been placed beyond the jurisdiction of the Court;

         2                 d.    has been substantially diminished in value; or

         3                 e.    has been commingled with other property which cannot be

         4   subdivided without difficulty;         it is the intent of the United States,

         5   pursuant to Title 21, United States Code, Section 853(p) and Title 18,

         6   United States Code,        Section 982 (b),   to    seek forfeiture of any other

         7   property of the defendants up to the value of the property listed above

         8   as being subject to forfeiture.

         9 All pursuant to Title 21, United States Code, Section 853, and Title 18,

    10       United States Code, Section 982.

    11               DATED: September 13, 2019.

    12                                                          A TRUE BILL:

    13

    14                                                          Foreperson
15           ROBERTS. BREWER, JR.
             United States Attorney
16

17           By:
                     MATTHEW J. SUTTON
18                   MARIO J. PEIA
                     Assistant U.S. Attorneys
19

20

21

22

23

24

25

26

27

28

                                                       4
                      Case 3:19-mj-00461-DMS Document 1-1 Filed 10/15/19 Page 4 of 4
